—Motion for poor person relief and assignment of counsel and motion for stay denied, and petition dismissed without costs. Memorandum: This CPLR article 78 proceeding is not properly commenced. Petitioner has failed to file the fee required by CPLR 8022, and petitioner’s motion for poor person relief fails to set forth facts sufficient to demonstrate a meritorious appeal (see, CPLR 1101 [a]) and has not been served on all respondents (see, CPLR 1101 [c]). Present— Green, J. P., Pine, Lawton, Balio and Davis, JJ. (Filed Dec. 9, 1996.)